Citation Nr: 0318603	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-01 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York 


THE ISSUE

Entitlement to reimbursement for the cost of expenses at 
Mercy Hospital and Rehabilitation Center from April 4 to May 
22, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1964 to April 
1965.

Service connection is now in effect for arteriosclerotic 
heart disease and residuals of myocardial infarction with 
congestive heart failure (rated as 100 percent disabling); 
diabetes mellitus (rated as 60 percent disabling from 1996 
and 100 percent disabling from March 6, 2001); below the left 
knee amputation associated with diabetes mellitus from March 
27, 2002 to September 10, 2002; loss of use of both feet 
associated with diabetes mellitus, rated as 100 percent 
disabling from September 2002; erectile dysfunction 
associated with diabetes mellitus, and a urinary condition 
(rated noncompensably disabling).  [Other possible adjunct 
conditions are pending as to whether they are subject to 
service connection.]

The veteran receives special monthly compensation on account 
of loss of use of a creative organ from July 1, 1996; special 
monthly compensation on account of residuals of myocardial 
infarction with congestive heart failure rated as 100 percent 
disabling with separate independently ratable 60 percent for 
diabetes mellitus from July 1996 to September 2002; special 
monthly compensation on account of anatomical loss of one 
foot from March to September 2002;  special monthly 
compensation on account of anatomical loss of one foot and 
loss of use of the other foot from September 2002; and 
special monthly compensation on account of loss of use of 
both feet with additional disability independently ratable as 
100 percent disabling from September 2002.  Ancillary 
decisions cited in a recent rating action relate to 
entitlement to specially adapted housing, automobile and 
adaptive equipment and Chapter 35 benefits.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Medical Center (MC) in Canandaigua, New York.  The VA 
Regional Office (RO) through which the claim has been 
forwarded is Buffalo, New York.  

The case was forwarded to the Board accompanied only by a 
partial summary file including certain administrative 
documents.  

It is noted that when the case was initially forwarded to the 
Board by the VAMC, it was sent under the veteran's name 
without a middle initial, and his Social Security Number.  
The Board thereafter obtained the veteran's complete clinical 
folders and claims files and these are now before the Board 
in addressing the issue on appeal.  When the Board acquired 
additional clinical records and other files, these were under 
his full name and his proper claims number.  However, the 
number shown on the front page and in the header is that by 
which the case was initially brought into, and by which it is 
filed at, the Board.  


FINDINGS OF FACT

1.  Service connection is in effect for arteriosclerotic 
heart disease (rated as 100 percent disabling); diabetes 
mellitus (rated as 100 percent disabling); and since the 
general time frame of the incident herein involved, loss of 
use of both feet due to diabetes (rated as 100 percent 
disabling); and other less disabling conditions. 

2.  At the time of the April and May 2001 private care, the 
veteran had been having symptomatic problems with his 
service-connected diabetes and arteriosclerosis; the private 
hospital admission was precipitated by his having fallen at 
home after being rendered unconscious by a precipitous 
decrease in blood sugar and an apparent congestive heart 
failure crisis.

3.  Evidence and medical opinion of record sustains that the 
incidents which precipitated the veteran's Mercy admission 
were symptomatically not dissociable from and/or aggravating 
his service-connected problems.

4.  There is some evidence to the effect that the veteran and 
his wife had contacted one or more VA facilities in advance 
of the transfer to the private facility and had been told 
that appropriate VA care was unavailable which is reflective 
of a reasonably justifiable understanding by all impacted 
parties of implied approval by VA for the private care

5.  The aggregate credible evidence establishes a reasonable 
probability that the care rendered at Mercy Hospital and 
Rehabilitation Center in April and May 2001, was for symptoms 
clearly not dissociable from the veteran's massive service 
connected heart and diabetes problems, under emergency 
circumstances for which fully comparable and immediate 
adequate VA facilities and care were not demonstrated to have 
been reasonably and feasibly available, and to which the 
veteran's transfer could not have been reasonably expected.


CONCLUSION OF LAW

The criteria for payment of medical expenses incurred at 
Mercy Hospital and Rehabilitation Center from April 4 to May 
22, 2001, have been met.  38 U.S.C.A. § 1728 (West 1991); 38 
C.F.R. § 17.120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case. It remains somewhat unclear the extent 
to which the VAMC and/or VARO informed the veteran of the 
evidence necessary to establish entitlement to reimbursement 
for the pertinent day of private care, or the extent to which 
there was any assistance to him in the way of obtaining such 
evidence.  However, the documentation from the veteran 
clearly indicates that he was well aware of the mandates of 
the pertinent regulations and that the pertinent evidence of 
record was known to him.  

Thus, the Board has reviewed the facts of this case in light 
of the new VCAA regulations, and particularly given the 
resolution reached herein by the Board, finds that there has 
been adequate development of the claim.  Consequently, the 
case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

Criteria

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  38 C.F.R. § 17.54 
(2002).

However, the fact that a VA hospital diverted a veteran to a 
private facility does not constitute advance authorization of 
private care at VA expense.  See Malone v. Gober, 10 Vet. 
App. 539, 544 (1997).  The United States Court of Appeals for 
Veterans Claims (Court) determined, in Smith (Thomas) v. 
Derwinski, 2 Vet. App. 378, 379 (1992), that "The advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization contemplated in the regulation."

Under 38 U.S.C.A. § 1728(a) (West 1991) and 38 C.F.R. § 
17.120 (2002) (quoted below), the VA may reimburse veterans 
for unauthorized medical expenses incurred in non-VA 
facilities, under certain circumstances for the reasonable 
value of such care or services for which such veterans have 
made payment from sources other than VA.

The circumstances set forth under the law are specific, and 
include the following:

(1) Such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health;

(2) Such care or services were rendered to a veteran in need 
thereof:

	(A) for an adjudicated service- connected disability;

	(B) for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability;

	(C) for any disability of a veteran who has a total 
disability permanent in nature from a service- connected 
disability, or

	(D) for any illness, injury or dental condition in the 
case of a veteran who is

(1) a participant in a vocational rehabilitation program; and

(2) medically determined to have been in need of care or 
treatment to make possible such veteran's entrance into a 
course of training, or prevent interruption of a course of 
training, or hasten the return to a course of training which 
was interrupted because of such illness, etc.; and

(3) VA or other federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise or practical.

38 C.F.R. § 17.53 sets forth limitations on use of public or 
private hospitals.  That section provides that the admission 
of any patient to a private or public hospital at VA expense 
will only be authorized if a VA medical center or other 
Federal facility to which the patient would otherwise be 
eligible for admission is not feasibly available.  A VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  In those 
instances where care in public or private hospitals at VA 
expense is authorized because a VA or other Federal facility 
was not feasibly available, as defined in this section, the 
authorization will be continued after admission only for the 
period of time required to stabilize or improve the patient's 
condition to the extent that further care is no longer 
required to satisfy the purpose for which it was initiated.

The Court has held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993); 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994); Cotton v. Brown, 7 Vet. App. 325, 328 
(1995). 

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, op. cit.; Cotton, 
supra; Argo v. Derwinski, 2 Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992). 

Lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however , a 
lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991), after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence, see Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993).  In any event, the Board has the duty to 
assess the credibility and weight to be given the evidence.

Factual Background

Prior medical reports and evaluations are of record for 
comparative purposes.  The veteran has a long history of care 
and symptoms associable with service-connected disabilities.  
When either his heart or particularly his diabetes mellitus 
problems are not under complete control, he has had dizziness 
and other symptoms requiring immediate care.  He also has 
experienced recurrent episodes of peripheral neuropathy due 
to the diabetes which has caused him to fall.  This is well 
documented in the several folders of prior medical records 
now associated with the veteran's file.

Specifically, and according to a VA Form 21-4138 submitted by 
the veteran in February 2002 (a copy of only a portion of 
which is of record in any files now available), at the 
beginning of the health crisis episode in question, the 
veteran apparently had had a precipitant drop in his blood 
sugar level while his wife was out of the house, and when she 
returned, she found him in an unresponsive state at the foot 
of the stairs.  A review of his condition at Auburn Memorial 
on April 4, 2001 showed he had fractured his left leg and it 
was thought that his blood sugar had fallen so low as to 
render him unconscious and cause the fall in question.  He 
was also found to have evidence of significant congestive 
heart failure.  

He was transferred after preliminary care for rehabilitation 
services, carrying the diagnosis of congestive heart failure.  
He was then returned to the Mercy facility due to the 
unavailability of appropriate care at a VA facility, 
following several conversations between the veteran's wife 
and stated individuals at the Canandaigua and Syracuse 
VAMC's. 




Analysis

The VAMC has denied the veteran's claim primarily on the 
basis that it was not rendered for a service-connected 
disability.  Although not pivotal to the decision herein, the 
Board does not concur, as it appears that the being rendered 
unconscious and the resulting fall which caused the veteran's 
broken leg was a definite result of a combination of service-
connected diabetes mellitus and heart problems.  

In that regard, the Board would note that service connection 
is now in effect for arteriosclerotic heart disease and 
residuals of myocardial infarction with congestive heart 
failure (rated as 100 percent disabling); diabetes mellitus 
(rated as 60 percent disabling from 1996 and 100 percent 
disabling from March 6, 2001); below the left knee amputation 
associated with diabetes mellitus from, March 27, 2002 to 
September 10, 2002; loss of use of both feet associated with 
diabetes mellitus, rated as 100 percent disabling from 
September 2002; erectile dysfunction associated with diabetes 
mellitus, and a urinary condition (rated noncompensably 
disabling).  A decision has not yet been made with regard to 
symptoms such as peripheral neuropathy, but regardless, the 
nature of these disabilities, as well as the concurrent time 
frames cited herein, clearly reflect, with the benefit of 
hindsight, that the incident which resulted in the veteran's 
care at the Mercy facility was unequivocally due to more than 
one of his massively disabling service connected 
disabilities.

However, as cited above, that is not the only alternative 
basis for a grant of the benefit requested.  

In any event, the Board has reviewed the evidence of record, 
including the testimony provided by the veteran, and finds 
that for several possible reasons, the evidence supports the 
grant of payment of costs associated with medical expenses 
incurred at Mercy Hospital and Rehabilitation Center from 
April 4 to May 22, 2001.

From the outset, it must be noted that the Board finds the 
veteran to be entirely credible.  He is seriously disabled by 
service-connected disabilities.  Accordingly, he is clearly 
intimately familiar with the ramifications of his own 
physical problems, with the capacities of VA, and the 
concomitant requirements of both to which he has seemingly 
adhered.  

Furthermore, in that regard, he has indicated that following 
conversations between his wife and multiple VA facilities, he 
was under the impression that his care was VA-approved absent 
the availability of comparable VA facilities.

The veteran had in fact called VA and was told to go to the 
private facility.  And, although this sort of factual 
situation per se has been held by the Court to be 
insufficient for authorization, the evidence of record 
certainly tends to support the conclusion that such a belief 
on the veteran's part was not an unreasonable one.

However, regardless of the efficacy of that premise, it is 
unnecessary to render a determination as to whether there was 
authorization or the appearance of such, in fact, since the 
veteran qualifies under other bases.

In sum, the veteran had a decades-long history of heart and 
diabetic problems.  These are service-connected disabilities 
and both now rated at 100 [and in the case of his diabetes, 
no less than 60 percent disabling for some time before that].  
Given the recitation of the bare facts in this situation, to 
even the least informed casual observer, the veteran's 
unconsciousness and unresponsiveness when his wife found him 
could have been (and on hindsight, was) clearly of heart 
and/or diabetic origin.  In all fairness, the Board finds 
that in this situation, that would have seemed to have been 
the logical and apparently accurate conclusion.

In any event, given the nature of the symptoms and clear-cut 
evidence that they were of a serious nature, going to a 
private facility was not only not irrational, but in fact, 
entirely appropriate under the circumstances.  In any event, 
the veteran has credibly testified that he called VA and was 
told to go to the private facility, so it would appear that 
he was merely deferring to the more seasoned and informed 
authority in that regard.  This aggregate of facts is subject 
to various interpretations, all basically in the veteran's 
favor.

The veteran's symptomatic appearance when his wife found him 
collapsed, with a broken leg, at the foot of the stairs, 
coupled with their subsequent alleged communication with VA, 
certainly would give rise to the assumption that it was an 
emergency, and that he should go to the private facility with 
haste.

Unquestionably, the veteran was in no position to make 
judgments as to what his symptoms might or might not bode. 
And whether VA was or was not factually or feasibly able to 
treat him, and/or whether he should have attempted to use the 
VA facilities beforehand, was certainly rendered moot when he 
called VA and VA told him to expeditiously take himself 
elsewhere.  

Unfortunately, a review of the extensive clinical evidence of 
record concerning the downhill deterioration since then of 
his increasingly expanded service-connected disabilities only 
confirms the seriousness of the immediate situation.

Based on the foregoing, the Board finds that the evidence is 
at least in equipoise as to whether VA facilities were 
feasibly available to treat the veteran, and as to whether an 
attempt to use them beforehand would have been reasonable, 
sound, wise, or practical, and thus the question of whether 
he meets this criteria is resolved in his favor.  See 38 
C.F.R. § 17.120(c).  The Board concludes that because the 
veteran reasonably fulfills all the criteria under 38 C.F.R. 
§ 17.120, he is entitled to payment of the cost of medical 
expenses incurred at Mercy Hospital and Rehabilitation Center 
from April 4 to May 22, 2001.

ORDER
VA payment of the cost of medical expenses incurred at Mercy 
Hospital and Rehabilitation Center from April 4 to May 22, 
2001, is granted, subject to the regulations pertaining to 
the payment of monetary awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

